NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-JUL-2021
                                            09:05 AM
                                            Dkt. 31 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    BV, Plaintiff-Appellant, v.
                       TV, Defendant-Appellee


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                       (FC-D NO. 16-1-097K)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
        (By: Ginoza, Chief Judge, Fujise and Leonard, JJ.)
           Upon consideration of the Stipulation to Dismiss
Appeal, filed July 8, 2021, by Plaintiff-Appellant BV, the papers
in support, and the record, it appears that (1) the appeal has
been docketed; (2) the parties stipulate to dismiss the appeal
with prejudice and bear their own attorneys' fees and costs;
(3) the stipulation is signed by counsel for all parties
appearing in the appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
           DATED: Honolulu, Hawai#i, July 12, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Alexa D.M. Fujise
                                    Associate Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge